DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1 and 18, the present invention relates to an autoinjector having a housing to receive a liquid container. The housing includes electrodes arranged around the liquid container, the electrodes are substantially linear and positioned substantially parallel with a length of the liquid container. Electrical contacts that are accessible from the exterior of the autoinjector device are in electrical communication with the electrodes and receive an applied voltage for detecting a leak in the liquid product container. The closest prior art is Cowan et al. (US 2012/0209111 A1). Cowan teaches an autoinjector having a housing to receive a liquid product container and two electrodes that are arranged around the liquid product container. However, Cowan does not teach the electrodes running substantially linear and positioned parallel to the length of the product container such that the electrodes and electrical contacts receive an applied voltage to detect leaks in the product container. Therefore, by reciting these limitations, in combination with the other structural elements, overcomes the closest prior art. 
With regard to claim 4 and 11, the present invention is similar to claim 1, but recites a test circuit formed between the pairs of electrodes upon application of a voltage and detects leaks for the pre-filled liquid product container. These limitations in combination with the other structural elements, overcomes the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783